                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                              Alexandria Division


 CERTAIN UNDERWRITERS AT
 LLOYD'S,LONDON SUBSCRIBING TO
 POLICY NUMBER BO 823PP1308460,et
 aL,                                                                       Case No. l:18-cv-1421
          Plaintiffs,
                   V.




 ADVANFORT COMPANY,
          Defendant.


                                                      ORDER


         On February 3,2020, United States Magistrate Judge Theresa Carroll Buchanan entered a

Report and Recommendation ("Report")in this case, recommending (i)that defendant be held in

civil contempt for its failure to comply with the Magistrate Judge's October 9, 2019 Order;(ii)

that defendant be given five(5)days from the entry ofthis order to pay plaintiffs;(iii) that if

defendant fails to pay plaintiffs within five(5)days, a daily fine of$1,000.00 be imposed until
defendant complies with the Magistrate Judge's October 9,2019 Order by paying plaintiffs
$28,468.90;(iv)that plaintiffs submit a statement of reasonable attorneys' fees and costs

incurred in bringing its motion for order to show cause; and(v)that plaintiffs be awarded
reasonable attorneys' fees and costs related to its motion for order to show cause.

         Upon consideration ofthe record and the Magistrate Judge's Report,to which no
objections have been filed, and having found no clear error,^
         The Court ADOPTS,as its own,the findings offact ofthe United States Magistrate




'See Diamond V. Colonial Life & Acc. Ins. Co.,416 F.3d 310,315(4th Cir. 2005)(in the absence of any objections
to a magistrate's report, the court "need not conduct a de novo review, but instead must 'only satisfy itselfthat there
is no clear error on the face ofthe record in order to accept the recommendation.'").
                                                           1
